        Case 1:19-cv-09610-PAE-DCF Document 34 Filed 12/23/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JANE DOE 17,                            :
                                        :
               Plaintiff,               :
                                        :
                                        :
            v.                          :
                                        :
DARREN K. INDYKE AND                    :            Case No. 1:19-cv-09610-PAE-DCF
RICHARD D. KAHN, AS JOINT               :
PERSONAL REPRESENTATIVES OF             :
THE ESTATE OF JEFFREY E. EPSTEIN,       :
NINE EAST 71st STREET CORPORATION, :
LAUREL, INC., FINANCIAL TRUST           :
COMPANY, INC., NES, LLC, MAPLE, INC., :
LSJE, LLC, HBRK ASSOCIATES, INC.,       :
NAUTILUS, INC., CYPRESS, INC. and JEGE, :
INC.,                                   :
                                        :
               Defendants.              :
-------------------------------------- X

                          NOTICE OF DEFENDANTS’ MOTION
                         TO DISMISS PLAINTIFF’S COMPLAINT

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, the

Declaration of Bennet J. Moskowitz dated December 23, 2019 and the exhibit thereto, and all prior

pleadings and proceedings in this action, Defendants Darren K. Indyke and Richard D. Kahn, Co-

Executors of the Estate of Jeffrey E. Epstein, Nine East 71st Street, Corporation, Financial Trust

Company, Inc., NES, LLC, Laurel, Inc., Maple, Inc., LSJE, LLC, HBRK Associates, Inc.,

Nautilus, Inc., Cypress, Inc., and JEGE, Inc. will move this Court before the Hon. Paul E.

Engelmayer, United States District Judge, at the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York 10007, on January 17, 2019 at 10:00 a.m., or as soon

thereafter as counsel may be heard, for an Order pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure dismissing Plaintiff Jane Doe 17’s Complaint (Doc. # 1) in its entirety with



40881595v1
        Case 1:19-cv-09610-PAE-DCF Document 34 Filed 12/23/19 Page 2 of 2




prejudice for failure to state a claim; and for such other and further relief as may be just and proper.



Dated: New York, New York
       December 23, 2019                             Respectfully submitted,

                                                     TROUTMAN SANDERS LLP
                                                     875 Third Avenue
                                                     New York, New York 10022

                                                     By: /s/ Bennet J. Moskowitz
                                                        Bennet J. Moskowitz

                                                     Attorneys for Defendants




                                                 -2-
40881595v1
